a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole dated March 24, 2008, which, after a hearing, denied the petitioner’s request to be released on parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Zambelli, J.), entered May 15, 2009, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal has been rendered academic by the petitioner’s subsequent appearance before the Board of Parole, following which he was again denied release (see Matter of Moissett v Travis, 97 NY2d 673 [2001]; Matter of Lee v Russi, 211 AD2d 720 [1995]). Santucci, J.P., Angiolillo, Dickerson and Austin, JJ., concur.